Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 37, lines 17-23 as amended, the “first shuttle” is now defined only in the context of a capability of the handling device and the “second shuttle” is now defined only in a “wherein” clause.  While the previous language unambiguously defined these devices as part of the claimed building line (i.e. “building line…comprises…a first shuttle…and a second shuttle”), after these amendments, it is now uncertain whether these shuttles are positive required parts of the claimed building line.  As it seems that it is intended that these shuttles form required positive parts of the claimed plant, the claims will be so read for purposes of the remainder of this office action but clarification of this new ambiguity is required.
Claims 37-52, 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (US 3,318,745 - newly applied) taken in view of Durand et al. (US 2003/0056874 - newly cited).
	Black et al. discloses a plant for tire building including a building line for building a carcass on a forming drum (Fig. 1) and also another location or station for assembling the carcass structure with a crown structure (after removal from the drum at 1700 – col. 10, lines 8-
	As to claim 38, there would be a free location waiting for receipt of a drum from the turret loader (900).  As to claim 39, the trajectories of movements associated with turrets 1000, 1100 (including both circular trajectories and rectilinear trajectories for transfer between turrets) intersect.  As to claims 40-42, the various completion locations are fixed and the handling device (1000) moves between them and the second trajectory and can cross the first trajectory.  As to claims 43-44, the first shuttle (turret loader 900) moves to a location alongside the trajectory of turret (1100) as it proceeds to turret (1000) and this second turret would then .
9.	Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (US 3,318,745) taken in view of Durand et al. (US 2003/0056874) as applied above, and further in view of at least one of [Piantanida et al. (US 2010/0163158) and Askam et al. (US 3,737,356)].
	To include rolling or pressing at one of the locations, including especially the locations associated with setting the beads, would have been obvious in view of Piantanida et al. (esp. fig. 7) and/or Askam et al, Piantanida et al. teaching this desirably avoids slipping in the bead area and Askam et al. evidencing that such pressing or rolling is typical and necessary in tire building to consolidate tire plies and beads (e.g. col. 1).  
Applicant’s arguments have been considered and taken with the amendments to the claims, are convincing over the previous grounds of rejection but are otherwise moot because the new ground of rejection necessitated by the amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        


G. Knable
November 3, 2021